Exhibit 10.2


FIRST AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
March 27, 2017, by and between ROANOKE GAS COMPANY, a Virginia corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of March 31, 2016, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.    Section 1.1. (a) is hereby amended by deleting "March 31, 2017" as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date "March 31, 2019," and (b) by deleting "Twenty-Four
Million Dollars ($24,000,000.00)" as the maximum principal amount available
under the Line of Credit, and by substituting for said amount "Thirty Million
Dollars ($30,000,000.00)," with such changes to be effective upon the execution
and delivery to Bank of a promissory note dated as of March 27, 2017 (which
promissory note shall replace and be deemed the Line of Credit Note defined in
and made pursuant to the Credit Agreement) and all other contracts, instruments
and documents required by Bank to evidence such change.


2.    The following is hereby added to the Credit Agreement as Section 4.9. (b):


"(b)    Long Term Debt to Long Term Capitalization Ratio of not more than .65 to
1.00, measured as of each quarter end, with “Long Term Debt to Long Term
Capitalization” defined as Long Term Funded Debt divided by the sum of Long Term
Funded Debt and Effective Net Worth, with “Long Term Funded Debt” defined as, as
applied to any person or entity, the sum of all indebtedness for borrowed money,
including, without limitation, capital lease obligations, subordinated debt
(including debt subordinated to the Bank), and unreimbursed drawings under
letters of credit, or any other monetary obligation evidenced by a note, bond,
debenture or other agreement of that person or entity with a maturity greater
than one year, with “Effective Net Worth” defined as total assets minus Total
Liabilities and with “Total Liabilities” defined as all liabilities of Borrower
excluding debt fully subordinated to Bank on terms and conditions to Bank, and
including capitalized leases and all reserves for deferred taxes and other
deferred sums appearing on the liabilities side of a balance sheet, in
accordance with generally accepted accounting principles applied on a consistent
basis."


3.    The following is hereby added to the Credit Agreement as Section 4.10.
(b):


"(b)    Long Term Debt to Long Term Capitalization Ratio of not more than .65 to
1.00, measured as of each quarter end, with “Long Term Debt to Long Term
Capitalization” defined as Long Term Funded Debt divided by the sum of Long Term
Funded Debt and Effective Net Worth, with “Long Term Funded Debt” defined as, as
applied to any person or entity, the sum of all indebtedness for


1

--------------------------------------------------------------------------------





borrowed money, including, without limitation, capital lease obligations,
subordinated debt (including debt subordinated to the Bank), and unreimbursed
drawings under letters of credit, or any other monetary obligation evidenced by
a note, bond, debenture or other agreement of that person or entity with a
maturity greater than one year, with “Effective Net Worth” defined as total
assets minus Total Liabilities and with “Total Liabilities” defined as all
liabilities of RGC RESOURCES, INC. excluding debt fully subordinated to Bank on
terms and conditions to Bank, and including capitalized leases and all reserves
for deferred taxes and other deferred sums appearing on the liabilities side of
a balance sheet, in accordance with generally accepted accounting principles
applied on a consistent basis."


4.    Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


5.    Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above


 
 
WELLS FARGO BANK,
ROANOKE GAS COMPANY
NATIONAL ASSOCIATION
 
 
 
 
By:
/s/John S. D'Orazio
By:
/s/ Arnold W. Adkins, Jr.
 
JOHN S. D'ORAZIO
 
ARNOLD W. ADKINS, JR.,
 
PRESIDENT, CHIEF EXECUTIVE
 
SENIOR VICE PRESIDENT
 
OFFICER
 
 
 
 
 
 
By:
/s/ Paul W. Nester
 
 
 
PAUL W. NESTER,
 
 
 
CHIEF FINANCIAL OFFICER,
 
 
 
SECRETARY, TREASURER
 
 



























2

--------------------------------------------------------------------------------





GUARANTOR'S CONSENT AND REAFFIRMATION




The undersigned guarantor of all indebtedness of ROANOKE GAS COMPANY to WELLS
FARGO BANK, NATIONAL ASSOCIATION hereby: (i) consents to the foregoing
Amendment; (ii) reaffirms its obligations under its Continuing Guaranty; (iii)
reaffirms its waivers of each and every one of the defenses to such obligations
as set forth in its Continuing Guaranty; and (iv) reaffirms that its obligations
under its Continuing Guaranty are separate and distinct from the obligations of
any other party under said Amendment and the other Loan Documents described
therein.




GUARANTOR:


RGC RESOURCES, INC.




By: /s/ John S. D'Orazio     
JOHN S. D’ORAZIO,    
PRESIDENT, CHIEF EXECUTIVE
OFFICER             



By: /s/ Paul W. Nester
PAUL W. NESTER,
CHIEF FINANCIAL OFFICER,
SECRETARY, TREASURER








3